UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4079


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

BREON ALSTON CURRIE,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:06-cr-00338-JAB-1)


Submitted:   June 14, 2012                      Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Michael   A.   DeFranco,   Assistant  United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Breon Alston Currie appeals the district court’s order

revoking his supervised release and sentencing him to twenty-two

months’ imprisonment.         On appeal, Currie argues that there was

insufficient      evidence      to    support        the    district     court’s

determination     that   he    violated        his   supervised    release      by

possessing marijuana with intent to distribute.              We affirm.

           We   review   a    district     court’s    decision    to   revoke    a

defendant’s term of supervised release for abuse of discretion.

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).                     To

revoke supervised release, the district court must find that the

violation is supported by a preponderance of the evidence.                      18

U.S.C.A.   § 3583(e)(3)       (West   Supp.      2011).     Factual     findings

underlying the decision to revoke are reviewed for clear error.

United States v. Benton, 627 F.3d 1051, 1054 (8th Cir. 2010).

           Intent   to   distribute        a   controlled   substance    may    be

proven through circumstantial evidence, such as the method of

packaging.      See United States v. Fisher, 912 F.2d 728, 730-31

(4th Cir. 1990).     Although Currie argued that the drugs were for

personal use, the investigating officer testified at Currie’s

revocation hearing that the drugs were packaged for sale.                       We

conclude that the court did not clearly err in finding Currie’s

intent to distribute and that the revocation was supported by a

preponderance of the evidence.           See Anderson v. City of Bessener

                                       2
City, 470 U.S. 564, 574 (1985) (“Where there are two permissible

views   of   the    evidence,    the   factfinder’s   choice   between     them

cannot be clearly erroneous.”).

             Accordingly, we affirm the district court’s judgment.

We   dispense      with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                        3